243 Ga. 39 (1979)
252 S.E.2d 465
FRAZIER
v.
RUTLEDGE.
34295.
Supreme Court of Georgia.
Submitted December 1, 1978.
Decided January 24, 1979.
Swearingen, Childs & Philips, John C. Swearingen, Jr., for appellant.
Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, William J. Smith, District Attorney, for appellee.
UNDERCOFLER, Presiding Justice.
This appeal is from a final order entered in the Superior Court of Muscogee County denying Frazier's petition for habeas corpus in which he challenged a warrant issued by the Governor of Georgia authorizing his arrest and extradition to the State of New York to answer multiple drug charges, involving the possession and sale of heroin, allegedly committed on May 7, 1976. Frazier contends the habeas court erred in failing to dismiss the Governor's warrant and in denying his petition, and in admitting the extradition papers from New York into evidence. We affirm.
Frazier attacks the admission of the extradition papers into evidence on grounds they were insufficient as a matter of law, arguing they failed to comply with Code Ann. § 44-404 (Ga. L. 1951, pp. 726, 727). A review of the record shows these documents fully complied with the requirements of the statute and they were properly admitted.
Frazier's contention that he was not in the State of New York on May 7, 1976, the date of the commission of the crimes alleged in the extradition papers is without merit. Michigan v. Doran, ___ U. S. ___ (99 SC 530, 58 LE2d 521) (1978).
Judgment affirmed. All the Justices concur.